         Case 4:20-cv-01342-BRW Document 14 Filed 01/04/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

CRAIG WEBB                                                                           PLAINTIFF

VS.                                   4:20-CV-01342-BRW

PULASKI COUNTY, ARKANSAS, ET AL.                                                  DEFENDANTS

                                             ORDER

       Defendants filed Motions to Dismiss (Doc. Nos. 7, 11) on December 10 and 11, 2020.

Plaintiff has not responded, and the time for doing so has passed.

       This case is DISMISSED for failure to prosecute, and the pending motions are MOOT.

If Plaintiff files a motion to reopen the case, the motion must include his response to Defendants’

motions. It must also include an explanation of the allegations against Defendant Mary A

Zakrewski, since the complaint only lists her name and no specific allegations.

       IT IS SO ORDERED this 4th day of January, 2021.




                                             Billy Roy Wilson
                                             UNITED STATES DISTRICT JUDGE
